Title: To George Washington from Henry Knox, 22 March 1794
From: Knox, Henry
To: Washington, George


          
            Sir,
            War department March 22d 1794
          
          I have the honor to submit to your consideration the proposed draft of an introductory
            letter to the Governors of the respective States relative to the intended
              fortifications.
          If you should approve thereof, Copies shall be prepared for the distant States by the
            Mondays posts. I have the honor to be with perfect respect Your obedt Servant
          
            H. Knox secy of war
          
        